Citation Nr: 0009025	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  96-48 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for an acquired psychiatric disability other 
than post-traumatic stress disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that new and 
material evidence sufficient to reopen a previously denied 
claim of service connection for a psychiatric disorder, to 
include post-traumatic stress disorder (PTSD) had not been 
submitted.  The veteran filed a timely notice of 
disagreement, thereby initiating this appeal.  He testified 
at a hearing at the RO on December 11, 1996, and at a hearing 
before the Board on April 15, 1998, through videoconferencing 
technology.  

This appeal was originally presented to the Board in 
September 1997, at which time it was remanded for the 
scheduling of a Travel Board hearing.  It was remanded again 
in July 1998, for additional evidentiary development 
regarding the occurrence of claimed stressors for PTSD.  


FINDINGS OF FACT

1.  In a November 1992 rating decision, the RO denied the 
veteran's claim for service connection for an acquired 
psychiatric disability; the veteran initiated but did not 
perfect an appeal on this issue, and the denial became final 
as to the evidence then of record.  

2.  The veteran has submitted new evidence which includes VA 
outpatient treatment records showing a current diagnosis of 
an acquired psychiatric disorder.  

3.  The new evidence is not cumulative or redundant and is of 
such significance that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a psychiatric disorder other than PTSD.  

4.  The veteran did not engage in combat with the enemy 
during his active military service.  

5.  The veteran's accounts of claimed stressful events in 
service are unsupported and uncorroborated by the record.  

6.  Any current diagnosis of PTSD is not based on events 
verified as stressors for PTSD.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a 
psychiatric disorder other than PTSD has been reopened by 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp 1999); 38 C.F.R. § 3.156 
(1999).  

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's service medical records reflect no diagnosis of 
or treatment for a psychiatric disability.  Passive-
aggressive personality traits were noted during a November 
1968 physical examination.  But no corresponding psychiatric 
disability was noted at that time.  His December 1969 service 
separation examination is negative for any psychiatric 
abnormalities.  His DD-214 noted the award of the National 
Defense Service Medal, the Vietnam Service Medal with one 
Bronze Star, the Republic of Vietnam Meritorious Unit 
Citation, and the Gallantry Cross Medal with Palm.  His naval 
personnel records indicate he served from April 1968 to 
December 1969 aboard the U.S.S. Agerholm, which was stationed 
off the shore of Vietnam from March to April 1969 and again 
from May to June 1969.

A VA medical examination was afforded the veteran in June 
1970 in order to evaluate several claimed disabilities.  No 
psychiatric disabilities were noted.  

In 1992, the veteran sought treatment at a private facility, 
the Center for Urological Treatment and Research, for a 
sexual dysfunction problem which dated back to 1975.  
Extensive testing was performed, and psychogenic impotence 
was diagnosed.  

The veteran filed a claim for service connection for a 
psychiatric disability in September 1992.  This claim was 
denied by a rating decision of November 1992; the veteran 
initiated but did not perfect an appeal of this determination 
by the filing of a timely substantive appeal (VA Form 9 or 
equivalent).  In denying the claim, the RO found no evidence 
that the veteran had a current acquired psychiatric 
disability or that he had such a disability in service.  

VA outpatient treatment records dated since 1993 are of 
record.  Clinical entries show that the veteran reported 
symptoms including poor sleep patterns, rages, lack of 
initiative, and low energy levels and contain various 
psychiatric diagnoses, including major depression, schizoid 
personality disorder, anxiety, and PTSD.  Cognitive testing 
in March 1995 revealed a "presentation not consistent with 
PTSD."  A personality disorder was diagnosed at that time.  
The veteran has also been prescribed a number of medications 
for his psychiatric symptoms.  His treatment has been 
ongoing.  

In February 1994, the veteran was hospitalized at a VA 
medical center for treatment of aggressiveness and other 
psychiatric symptoms.  His diagnoses included PTSD and 
paranoid personality traits.   Therapy and medication were 
administered, and the veteran was discharged that same month 
for follow-up care on an outpatient basis.  

An April 1994 VA Agent Orange examination was afforded the 
veteran, at which time a "definite anxiety disorder" was 
diagnosed.  

In January 1996, the veteran requested service connection for 
an acquired psychiatric disability, to include PTSD.  This 
application to reopen was denied by the RO in a June 1996 
rating decision.  The veteran filed a notice of disagreement 
the next month.  

At a personal hearing at the RO in December 1996, the veteran 
testified that since service, he has experienced paranoia, 
anger, irritability, and social isolation, all of which he 
contended is indicative of PTSD.  He also testified regarding 
a traumatic in-service incident wherein he suspects his 
mistake in aiming the ship's guns resulted in the accidental 
shelling and death of friendly civilians.  He was able to 
correct his mistake before it was discovered by anyone else, 
but continues to feel great guilt to this day over this 
incident.  According to the veteran's account, he was told 
the shells killed some "water buffaloes," but he later 
learned this phrase was code for friendly civilians.  

At a videoconference hearing before the Board in April 1998, 
the veteran repeated his prior testimony regarding the death 
of friendly Vietnamese civilians due to his failure to aim 
the vessel's guns correctly.  He also confirmed that no one 
else discovered his mistake at the time.  This incident 
allegedly occurred in April, May, or June 1969, and the 
veteran did not mention it to another person until 1992.  
Since service, the veteran has experienced poor sleep, social 
isolation, irritability, and episodic angry outbursts.  He 
attributed these symptoms to service.  

Material received following the July 1998 Board remand 
includes a written statement from D. [redacted], a shipmate of 
the veteran, in support of his claim.  According to the 
statement, the men on the ship were informed that during the 
1968 cruise off the coast of Vietnam, they had fired some 
errant shells which subsequently killed some "water 
buffaloes."  The author did not further elaborate on the 
meaning of "water buffaloes."  

Also received were a large quantity of records from the U.S. 
Armed Services Center for Research of Unit Records for the 
U.S.S. Agerholm, including command histories, the ship's 
histories, and deck logs for the periods from March 23 to 
April 13, 1968, and from May 15 to May 23, 1968.  These 
records confirm that the Agerholm participated in fire 
support missions off the coast of Vietnam, with much 
destruction of structures, tunnels, sampans and strategic 
sites, and 8 confirmed Viet Cong killed.  The records do not 
reflect any deaths of Vietnamese civilians, or damage to 
civilian villages.  The referral report indicated that 
accidental or combat deaths of civilians are extremely 
difficult to verify and that in order for such deaths to be 
researched an incident report would have to have been filed 
since unreported incidents cannot be verified.  

II.  Analysis -- New and material evidence: 
Acquired psychiatric disability other than PTSD 

The present claim for service connection for a psychiatric 
disorder has two components consisting of both the question 
of whether the veteran has PTSD related to his military 
service and the question of whether a psychiatric disorder 
other than PTSD was incurred in or aggravated by service.  

The law provides that service connection may be granted for 
disability shown to have been incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  The veteran previously 
applied for service connection for a psychiatric disorder 
other than PTSD and that claim was denied by the RO in 
November 1992.  He initiated, but did not perfect, an appeal 
on this matter.  Therefore, this RO decision is final, and 
may not be reconsidered.  The claim may only be reopened if 
new and material evidence is added to the record.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999).  

The law permits the reopening of a finally adjudicated claim 
if additional evidence recognizable as "new and material" 
evidence is subsequently received.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1999).  In Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991), the Court set forth a 
two-step analysis to be applied in determining whether a 
claim should be reopened.  The Board must first determine 
whether the evidence received since the most recent prior 
denial is new and material; if it is, the case will be 
considered reopened, and the claim will be evaluated in light 
of the entire evidence of record, both old and new.  If the 
claim is found not to be reopened, no further adjudication 
may take place.  See also Barnett v. Brown, 8 Vet. App. 1 
(1995), affirmed 83 F.3d. 1980 (Fed. Cir. 1996) (if the Board 
finds that there is no new and material evidence, it is bound 
by an express statutory mandate not to consider the merits of 
the case).  Citing the later decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F 3d. 1356 (1998) (discussed below), the Court in Elkins 
v. West, No. 97-1534 (U.S. Vet. App Feb. 17, 1998), added a 
third step to the process, holding that if the claim is 
reopened and found to be well grounded, the duty to assist in 
the development of the evidence to support such claim must be 
fulfilled.  See also Winters v. West, No. 97-2180 (U.S. Vet. 
App Feb. 17, 1998).  

The applicable definition of what constitutes new and 
material evidence is found in a VA regulation, 38 C.F.R. 
§ 3.156(a) (1999), which provides as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

In determining whether new and material evidence has been 
submitted, consideration is limited to whether the evidence 
submitted since the most recent prior disallowance satisfies 
the requirements of 38 C.F.R. § 3.156(a).  See Glynn v. 
Brown, 6 Vet. App. 523 (1994).  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  The credibility of the evidence submitted 
in support of a request to reopen the claim is presumed 
absent a finding that it is inherently false or incredible.  
See Justus v. Principi, 3 Vet.App. 510 (1992); Duran v. 
Brown, 7 Vet. App. 216, 220 (1994).  

The veteran's original claim for service connection for a 
psychiatric disorder was denied in November 1992 because an 
acquired psychiatric disorder was not demonstrated in either 
service medical records or postservice medical records.  

In support of his request to reopen, the veteran has 
submitted new documents which include numerous VA outpatient 
treatment records dated from 1993 onward.  Because these 
records were received subsequent to the prior final denial 
they are clearly new, as defined by 38 C.F.R. § 3.156 (1999).  
Likewise, they are material because they contain such 
diagnoses as major depression, which represents a service-
connectable disability not previously documented in the 
record in November 1992.  As such they are not cumulative or 
redundant of any other evidence then of record.  The absence 
of a current acquired psychiatric disability was a basis 
cited for the denial of the claim in 1992.  

Thus, the new evidence must be viewed as having such 
significance that it should be considered in order to fairly 
decide the merits of the claim and is "new and material" 
within the meaning of 38 U.S.C.A. 5108 and 38 C.F.R. 
§ 3.156(a).  The claim for service connection for a 
psychiatric disorder other than PTSD is therefore reopened 
and will be reviewed on its merits, as discussed in the 
remand section below.  

III.  Analysis -- Service Connection for PTSD

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  VA regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

A VA regulation, 38 C.F.R. § 3.304 (1999), sets forth the 
substantive elements required to establish service connection 
for PTSD:  

Service connection for PTSD requires 
medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this 
chapter, a link, established by medical 
evidence, between current symptoms and an 
in-service stressor; and credible 
supporting evidence that the claimed 
inservice stressor actually occurred.  If 
the evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is consistent with the 
circumstances, conditions, and hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions and hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (1999); 38 U.S.C.A. § 1154(b) (West 
1991).  

The veteran has clearly satisfied his initial burden of 
submitting a well grounded PTSD claim.  The record includes 
medical evidence of a current disability due to PTSD, 
presumed-to-be-credible lay evidence regarding the 
circumstances of service and the occurrence of a PTSD 
stressor, and medical evidence of  a nexus between the 
current PTSD disability and military service.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Cohen v. Brown, 10 Vet. App. 
128 (1997); Grottveit  v. Brown, 5 Vet. App. 91.  The Court 
has held that medical evidence of a current PTSD diagnosis is 
sufficient to both identify the current disability and 
describe a generalized connection between the disability and 
service.  Cohen, Id.  In furtherance of its statutory duty to 
assist in the development of the evidence to support a well-
grounded claim, the VA has attempted to verify the occurrence 
of the events claimed as stressors for PTSD to the extent 
possible.  It now appears that all existing documents 
relating to the claim have been obtained and that the duty to 
assist must be deemed to have been satisfied.  

Once a PTSD claim has been determined to be well grounded, 
that does not necessarily mean the claim will be granted.  
The Court has emphasized that,

even though . . . the appellant has 
presented a well-grounded claim for 
service connection for PTSD, "eligibility 
for a PTSD service-connection award 
requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD 
. . . ; (2) credible supporting evidence 
that the claimed in-service stressor 
actually occurred; and (3) medical 
evidence of a causal nexus between 
current symptomatology and the specific 
claimed in- service stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999).  Zarycki v. Brown, 6 Vet. App. 
91, 97 (1993).  

According to his DD Form 214, the veteran earned several 
commendations and awards, including a meritorious unit 
citation; however, none of his awards denotes participation 
in combat activity.  The VA's General Counsel issued a 
binding opinion in October 1999 elaborating on the meaning of 
the phrase "engaged in combat with the enemy."  VAOPGCPREC 
12-99 (Oct. 18, 1999).  Precedent opinions of the General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991 & Supp. 1999).  

The opinion held that "[t]he ordinary meaning of the phrase 
'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 
1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  The determination 
whether evidence establishes that the veteran engaged in 
combat with the enemy is resolved on a case-by-case basis.  
The opinion held that a finding of combat participation 
requires that "the veteran [has] personally participated in 
events constituting actual fight or encounter with a military 
foe or hostile unit or instrumentality."  This definition is 
meant as a "general standard," with determinations of 
combat participation necessarily to be made in light of the 
facts of each case with evaluation of all pertinent evidence 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  The General Counsel also 
indicated that the absence from a veteran's service records 
of any ordinary indicators of combat service may, in 
appropriate cases, support a reasonable inference that the 
veteran did not engage in combat; such absence may properly 
be considered "negative evidence" even though it does not 
affirmatively show that the veteran did not engage in combat.  
See 32 C.J.S. Evidence § 1341, at 763 (1996) ("[a] reasonable 
inference is as truly evidence as the matter on which it is 
based").

In the present case, the veteran has not alleged actual 
participation in combat, and no such participation is 
demonstrated by the record.  While his service records do 
confirm that as a crewmember of a naval vessel he 
participated in combat support activities, including fire 
support, the veteran did not personally engage or encounter a 
"military foe or hostile unit or instrumentality."  Rather, 
he and the rest of the ship's crew responded to fire support 
requests made by American personnel on the shore who were 
themselves in direct contact with the enemy.  Thus, the Board 
concludes the veteran did not participate in combat within 
the meaning of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) 
and is not entitled to consideration of his claim under the 
relaxed evidentiary standards provided therein.  

Where no evidence of combat is presented, "a veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'".  Cohen v. 
Brown, 10 Vet. App. 142 (1997), [quoting Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996)].  As noted above, the veteran 
has reported that he failed to correctly aim the ship's guns, 
resulting in the death of some friendly Vietnamese civilians.  
Military records for the Agerholm confirm fire support 
activities during the period of the veteran's service, but 
make no reference to any civilian casualties.  The veteran 
has himself stated that no one else noticed his mistake in 
aiming the guns, and this incident probably would not have 
been noted in official records.  In an attempt to corroborate 
his stressor allegation, the veteran has submitted the 
written lay statement of a fellow shipmate on the Agerholm, 
but this statement merely restates the veteran's allegation 
that some errant shells killed "water buffalo."  There is 
nothing in the record to substantiate the allegation that the 
term "water buffalo" was a military euphemism for 
civilians.  Furthermore, the lay statement lacks credibility 
because it was not based on direct observation of the 
consequences of the shelling and does not identify the source 
of the information or the credibility of that source.  
Standing alone, and in contradiction of the official record, 
the statement of Mr. [redacted] does not constitute credible 
supporting evidence sufficient to establish the occurrence of 
a stressor for PTSD.  

In conclusion, the veteran's service connection claim for 
PTSD must be denied.  It is not shown by the evidence 
available that the veteran engaged in combat, and his 
accounts of alleged stressful events in service are not 
corroborated by the service records or any other source, 
regardless of the recorded diagnoses of PTSD.  38 C.F.R. § 
3.304(f) (1999).  The Board finds that preponderance of the 
evidence is 

against the veteran's claim for service connection for PTSD, 
and it must be denied.  38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

The previously-denied claim for service connection for an 
acquired psychiatric disability other than PTSD has been 
reopened by submission of new and material evidence.  

Service connection for PTSD is denied.  


REMAND

The question of whether new and material evidence supports an 
allowance of service connection for a psychiatric disorder 
other than PTSD must take place in the context of a review of 
the merits of the claim.  The merits of the veteran's claim 
for service connection must therefore be reviewed by the RO.  
The general rule established by the Court is that if there is 
a possibility that the veteran will be prejudiced in any way 
by initial consideration of an issue by the Board, the claim 
must be remanded to the RO for further adjudication.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In the present case, the 
possibility that adjudication of the merits of this claim may 
be prejudicial to the veteran cannot be ruled out.  
Accordingly, the veteran's best interests would be served by 
initial consideration of the matter by the RO, and the Board 
will remand the issue for this purpose.  

Specifically, the RO must make a determination as to whether 
the reopened claim for service connection is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 and 
Supp. 1998) and Murphy v. Derwinski, 1 Vet. App. 89 (1990).  
Before the Court's decisions in Winters and Elkins, Id., a 
finding that a claim had been reopened was synonymous with a 
determination that the underlying claim was itself well 
grounded.  See Edenfield v, Brown, 8 Vet. App 384 (1995).  In 
Elkins, however, noting that Hodge, Id, had eliminated the 
requirement that evidence must raise a reasonable possibility 
of changing the outcome of the claim in order to be 
considered new and material, the Court effectively 
"decoupled" the new and material evidence and well 
groundedness determinations.  See also Winters, Id. Since the 
RO has never specifically ruled on the well groundedness 
question in this case, an initial determination is required.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an incurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

In the event the claim for service connection is found to be 
well grounded, the statutory obligation that the VA provide 
assistance in the development of the evidence to support such 
claim will have to be satisfied.  The specific actions 
required to satisfy the duty to assist remain to be 
determined by the RO.  If the claim is found not to be well-
grounded, the duty to assist will not apply and no further 
action need be taken on the claim.  "[A]bsent a well-
grounded claim, the adjudication process must come to a 
screeching halt despite reopening."  Winters, Id. at 206 
(citing Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
cert. denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998)).  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The RO should review the record on 
appeal in its entirety in light of the 
Board's determination that the claim for 
service connection for a psychiatric 
disorder other than PTSD has been 
reopened.  The RO should make an initial 
determination as to whether the claim is 
well grounded under all applicable law 
and regulations and court rulings.  If 
the claim is found to be well grounded, 
the RO should undertake all actions 
necessary to satisfy the statutory duty 
to assist in the development of the 
evidence to support a well-grounded 
claim.  

2.  If the claim is found not to be well 
grounded, or if it is found to be well 
grounded but a subsequent decision on 
the merits of the claim after completion 
of the duty to assist is adverse to the 
veteran, a supplemental statement of the 
case should be prepared, and the veteran 
and his attorney should be given a 
reasonable period of time for a reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	R. L. SHAW
	Acting Member, Board of Veterans' Appeals



 

